Title: To John Adams from François Adriaan Van der Kemp, 11 August 1812
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and high respected Friend!
11 aug. 1812

I have now before me your favour of July the 15th, with which, as usual, I was highlÿ gratified. I could have wished, to have delay’d its answer longer, till the assaults of that relentless Demon of head-ache had been abated, who possesses me again Since three weeks, but I know not, to what charm he will listen—So that I must Submit with resignation, till he is tired of the contest. Indeed your apprehensions are too well founded—when he is gone I allure him again—and when he comes I am unprepared, and must receive him willinglÿ—unwillinglÿ. I presume my manual Labour, where I ought to wander more
“Tra le purpuree rose, e i bianchi gigli”
In mÿ garden, is too long, too ardentlÿ continued, and my Literary amusements degenerated too often in fatiguing applications, which I then Suspect, when it is too late. Beside this, I can not allways prevent, that corroding cares make painful impressions upon my mind—tho I well know that earth-born cares are wrong. But you know, that moderation in anÿ pursuits what-ever—was never mÿ greatest foible—and—I confess, it—altho not with great regret—that in this respect—I have not learn’d wisdom bÿ age. The worst is, that mÿ Spirits are depressed—So one evil genius follows another on the heels—ut unda impellitur unda—
Whÿ did you decline mÿ first offer of Servetus? Buckminster requested me—to allow him its publication either in the Gen. Repos—or in a Separate Pamphlet—He did See it published in the Month. Repos. in England—I Send it there three years past to a frend—and presuming it lost—I corrected this winter the trouillon, And corrected in many parts—and Send it to the Rev—Abbot—to the care of Ch. & Geo. Websters at Albanÿ—the Same morning, that I received Buckminster’s Letter. There it lies yet—and God knows, when it shall be forwarded to Mass—Had you not forbidden me, to mention that Subject no , I would have Send it to Quincÿ—and then—after perusal—it might have found its waÿ to Boston or Cambridge—I presume, it might amuse you, in a moment of leisure—I wrote on the Subject to young Ch. Eliot. So that—written or printed—it Shall come in your hands. If it remains at Albanÿ—may I then take the Liberty—when a frend travels to that place to request him, to wrap an envelope to the package with your address—when you could forward it after its perusal—with the remaining papers and Letter to the Rev. Abbot—at Newberÿ—or to Mr Norton—Cambridge?
Of Castalio—I can not inform ÿou much—having all what I had collected Send to England—before I left Europe—He was unquestionably a great and worthy man But he would not bow for Calvin—He would not adopt implicitlÿ what the other dictated—he had no high opinion of the mÿstic contents of Solomon’s Canticle—He vehemently disapproved the persecution of the anabaptists—he defended the unlawfulness of killing heretics—hinc illæ Lacrymæ D. Heinsuis  Sec. vir. Ep. Sel. ed. 1617. Grotius in animad. adv. Rivetum T. in Schelhorn de Alino Celso and Boetius Hist. antract. give larger accounts of Him. He had a numerous family—and—tho one of the finest Scholars of that age—he was compelled to find his living in gathering brans for firewood, and died in penurÿ—
I did not reflect, that the Quakers did never possess anÿ controuling power—be So kind and communicate to me their persecution—as it is past—and it relates to you, I long to become acquainted it—I must have it—
I do yet except the Baptists—in the Netherlands—and—conditionallÿ onlÿ—theÿ never had power—they never could aim at it, according with their religious tenets—They can not, must not be confounded with the Anabaptists of Munster and Germanÿ—chieflÿ Fanaticks—levellers—among whom Skulked Some Enthusiasts. I adopt howewer unconditionally your maxim—no power without a counterpoise can be Safely lodged in mortal hands. The Baptists—were, in former days, not tolerant one towards another—theÿ Split in hundred Sections—even for futil causes:—Did you not hear of the mam millarista or Tettoniske, once a Section in Haerlem? The cause of the Schism was, a young man put his hand in the bosom of his Bride? What a heinous Sin! He would not repent—was countenanced by his their mutual Parents—and all were excommunicated—
There are a curious Set of Dialogues between Bayle and Juneu in the Independent Whig. Vol. iii N. 57–60. Of mÿ beloved and meritorious  master van der Shank—I Shall mention a few words—if I am permitted—but must pause a Short time—
If to morrow my head is in better order—I Shall return to mÿ master—otherwise—the next—I know nothing of P—— as from my friend Luzac’s Letters—with whom, I presume, he corresponded—but sank with me—I do not even Suppose, to be known by name by Him—
Adio your’s.


VanderkempApprehensive—that I can not accomplish my purpose—I Shall only copy a few lines from J. L. lett. 17 apr. 1802 “On my next expect Something on your Labor on Federated Republicks. the Baron de St. Croix published lately in France an excellent treatise on this Subject. Meerman too wrote a Dissertation on the Same topic, which I prasented in former day to the President John Adams, and now made frutless inquiries in this city for both; with a view to Send them to you. The next opportunity, which is offered me, I hope to be more fortunate, when I Shall write you again—perhaps via Boston, thro means of an expert Lawyer and Greek—Th. Parsons, and known by the name of  The Giant of the Law, with whom I entered in correspondence Since two ÿears”—This is all upon which mÿ favorable opinion is founded—except, that you—how high I valued Luzac’s judgment—
